Foweer, J.
{on motion for rehearing). There is a motion in this case to vacate the mandate dismissing the appeal and to dispose of the case on the merits. This is in effect a motion for rehearing. The ground laid for the motion is that the survivorship statutes, sec. 269.17 and sec. 269.18 apply to proceedings in the supreme court and permit an appeal to be prosecuted regardless of the death of a party affected by the judgment. These statutes are contained in Title XXV of the statutes designated as pertaining to proceedings in civil actions, and by sec. 260.01 of the title its provisions are limited to actions in the circuit court and courts of jurisdiction concurrent therewith to some extent “unless the context otherwise requires.” The supreme court in appeal cases is not a court of concurrent jurisdiction with the circuit court, and we perceive nothing in the “context” of these statutes that “otherwise requires.” But if any “context” does “otherwise require” the action must get into the supreme court by service of notice of appeal upon an adverse party prior tO' his death before it can be revived in that court under the survivorship statutes. An action cannot abate in the supreme court until it gets there, and it cannot be revived under the survivorship statutes until it has abated. If a party to a judgment adverse to the appellant dies after an appeal to this court has been taken, his personal representative may be substituted for him in this court and the action continued in the name of his personal representative, whether the survivorship statutes apply tO' the supreme court or not. *206But Schlafer died before any attempt to appeal was made. He never got into this court at all. There could, therefore, be no revival of the action as to him in this court. After a judgment is entered in a trial court fixing the property rights of the parties or vesting interests, any party whose interests are affected by the judgment may appeal, although a party adverse tO' him may have died after the entry, provided that in due time he takes the steps necessary to a valid appeal. The question here is not whether the plaintiffs had the right •to appeál, but whether they acted timely and efficiently to exercise that right. This we held they failed to do.
’ The case of Jameson v. Bartlett, 63 Neb. 638, 88 N. W. 860, is cited by counsel in support of their contention that the survivorship statutes give them the right to have the case continued in this court, and decided on the merits. It does not support the contention for the reason that the sur-vivorship provisions of the Nebraska Code apply to all courts, even justice courts, Miller v. Curry, 17 Neb. 321, 22 N. W. 559, and for the reason that the appeal in that case had been duly taken before the party died.
The case of Clark v. Fox & Wisconsin Imp. Co. 20 Wis. *421, is also cited by movants in support of their contention. This case involved an appeal from' a judgment of a trial court which dismissed a case on a motion made by a part of the defendants only. The ground of dismissal was that the state tax was not paid and the summons filed within the time specified by a statute, which expressly provided for dismissal for failure to comply in these respects. Judgment was entered for dismissal not only as against the moving defendants, but as against all. The notice of appeal to this court was served only on the attorney of the parties who moved below to dismiss. It was suggested by the appellants that the judgment of dismissal below was erroneous as to the nonmoving defendants. The opinion of this court states that possibly it was, but if so, as the plaintiff did not serve *207any notice of appeal on them the appeal could not “be held good” as to them, but could only “be held good” as to the defendants upon whom the notice of appeal was served. The appeal was dismissed as tó the defendants not served, and the judgment below was affirmed as to the defendants served. No motion to dismiss the appeal was made. Had such motion been made and the jurisdictional question called to the attention of the court, it doubtless would have been granted as the statute then as now required service of notice “on the adverse party,” sec. 4, ch. CXXXIN, R. S. 1858, and the adverse party then as now included each and every adverse party. The point of want of jurisdiction of the appeal was not raised and the form of the mandate presumably was not considered. Its form therefore cannot be taken as authority or precedent for holding that dismissal of the appeal is not proper when motion is made to dismiss on the ground that notice of appeal was not served on all adverse parties.
The movants cite Crowns v. Forest Land Co. 99 Wis. 103, 74 N. W. 546, in support of the contention that want of service of notice upon Schlafer does not give his co-defendants right to move for dismissal for want of jurisdiction. A statement on page 105 of the opinion lends some color to the contention. It is to the effect that where service of notice of appeal is not made on one of two adverse parties “the fact of the motion to dismiss the appeals having been made by [the served] respondent on his own behalf, and not on behalf ... [of the other party] would be sufficient reason for denying the motion.” We think the statement was inconsiderately made. It is by implication contrary to the holding in Rogers v. Shove, 98 Wis. 271, 73 N. W. 989, decided only two months prior, and is made without reference to that decision. While in the Rogers Case the motion to dismiss was made by the party not served, the dismissal was not only as to him, but as to all parties. The statement referred to is contrary to several subsequent decisions of the *208court cited in the opinion herein. The court in the Crowns Case had held that the person on whom the notice of appeal had not been served was not an adverse party. This rendered'the statement referred to obiter. The statement was apparently made without thought that the question was one of jurisdiction, and that want of jurisdiction requires dismissal upon motion of any party, or by the court without motion of any party if noticed by the court.
There is sound reason for the rule requiring that notices of appeal shall be served on all adverse parties in cases wherein claim of joint liability is made by the plaintiff and the-judgment is for the defendants on the merits, at least in cases on contract and in such tort cases as contribution between defendants lies. If appeal lay to a plaintiff in such cases without notice to one of the defendants, such defendant would not be bound by the judgment of the appellate court in case the judgment was reversed. The judgment below would be res judicata as to him, and thus bar the remaining defendants from contribution from him in case the judgment as to them was reversed and a new trial ordered as to them, and on retrial judgment went against them. The instant case is in effect one of alleged breach of trust by directors of a corporation. In such cases, in absence of bad faith, contribution between trustees lies. Restatement, Trusts, § 258. Perhaps there may be instances where the rights of all parties would be protected by the judgment on appeal, even though all parties adverse to the appellants were not- served with notice of appeal. The appeal statutes do not attempt to provide for such cases, if such there be, but indicate the legislative view that on the whole justice is promoted by providing that the notice shall be so served in all cases.

By the Court.

The motion to change the mandate and retain the case for decision on the merits is denied, with costs.